Citation Nr: 0028026	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  98-12 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1943 to October 
1945.

This appeal arises from an April 1998 rating decision of the 
New York, New York, Regional Office (RO) which granted a 10 
percent evaluation for post-traumatic stress disorder (PTSD).  
His service-connected psychiatric disability had formerly 
been characterized as an anxiety reaction.  The veteran 
appealed the evaluation of his PTSD.

The veteran requested a hearing before the Board of Veterans' 
Appeals (Board) in his substantive appeal received in August 
1998.  However, he withdrew this request in a signed 
statement submitted in May 2000.

In a VA Form 646 (Statement of Accredited Representative) 
received in June 2000, it was contended that the veteran's 
psychiatric evaluation should not have been reduced from 50 
percent disabling.  A review of the claims file indicates 
that in a May 12, 1949 rating decision, the RO reduced the 
veteran's evaluation from 50 percent disabling to 30 percent 
effective on July 12, 1949.  On review of the pleading in the 
VA Form 646, however, the Board concludes that a valid claim 
of clear and unmistakable error has not been presented.  Cf. 
generally 38 C.F.R. § 20.1403 (1999).  If the veteran desires 
to file a valid claim of clear and unmistakable error he is 
instructed to prepare an appropriate pleading outlining the 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.
 

FINDINGS OF FACT

1.  The veteran's PTSD is characterized by intermittent 
symptoms of nightmares, flashbacks, difficulty with sleep, 
irritability, and some difficulty with familial 
relationships.

2.  The veteran's PTSD is not manifested by clinical evidence 
showing a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships


CONCLUSION OF LAW

A 30 percent evaluation, but not more, is warranted for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.10, 4.14, 4.20, 4.68, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed a claim for an increased evaluation for his 
psychiatric disability in October 1997.  He asserted that for 
the past year he had suffered with increased symptomatology 
to include an inability to sleep and being very nervous.  The 
veteran reported that he was seen every two weeks at a VA 
outpatient clinic and was placed on medication to treat his 
psychiatric symptoms.

In a written statement received in January 1998, the veteran 
described his in-service stressful events revolving around 
the sinking of the destroyer he was assigned to during World 
War II.  He noted that he had suffered emotional distress 
after this incident, but his symptoms improved with 
treatment.  However, within the last year and a half, he had 
begun to experience nightmares that left him afraid and 
sweating, in addition to being very emotional and irritable.  
The veteran claimed that his symptoms caused him on one 
occasion to attack his spouse in his sleep.  He acknowledged 
that with recent treatment and medication he "felt a little 
relief."

The veteran was afforded a VA psychiatric examination in 
February 1998.  He noted that he began to experience problems 
with his psychiatric disability within the last two years 
after attending reunions with his fellow shipmates.  He 
complained of having distressing dreams approximately three 
times a month.  It was noted that the veteran considered 
flashbacks and nightmares as the same thing.  The veteran 
claimed that he had trouble with sleep and it took him from 
two to two and a half hours to fall asleep.  It was noted 
that the veteran was bothered the most by the idea that he 
could have done something differently during the sinking of 
the ship that would have changed what happened.  He denied 
hypervigilant activity, increased startle response, and 
problems with substance abuse.  The veteran reported that he 
continued to attend reunions with his former shipmates and 
exchanged letters with the German officers that had been in 
charge of the submarine that sunk his destroyer.  It was 
noted by that the veteran that he had a "perfect" memory of 
the events that occurred on his ship and was complimented on 
this fact by his fellow shipmates.  He acknowledged that he 
could watch war movies, but sometimes they would bother him 
and he would turn off the television.  The veteran asserted 
that he was not bothered by being around people or crowds and 
had no problems shopping in malls or eating in restaurants.  
It was acknowledged by the veteran that he had a lot of 
friends and enjoyed socializing with his friends and family.  
He had maintained his marriage with his current spouse since 
1945 with one son and claimed he had a close relationship 
with them.

On examination, the veteran was oriented, casually dressed, 
and had good activities of daily living.  He was cooperative 
and had good eye contact.  The veteran's speech was normal.  
His impulse control, appetite, and concentration were found 
to be good.  The veteran's thought process was logical and 
organized.  His memory was intact and the veteran asserted 
that he was "very sharp."  The veteran denied any 
delusions, hallucinations, or homicidal or suicidal ideation.  
His affect appeared euthymic and the veteran claimed that his 
mood was "on and off" with him being, at times, irritable.  
Impulse control was good.  The diagnosis was unspecified 
adjustment disorder.  A global assessment of functioning 
score of 65 was assigned.

VA outpatient treatment records indicated that in October 
1997 the veteran had three nightmares in the past two weeks.  
He subjectively felt that things were "bad."  However, the 
examiner indicated that the veteran's symptoms seemed to have 
improved both by reduction in frequency and intensity.  In 
November 1997, it was reported that the veteran had 
experienced one nightmare in the past three weeks.  It was 
noted that his night sweats had ceased and his mood was 
moderately improved.  

In February 1998, an outpatient record reported that the 
veteran had experienced two nightmares since his last visit 
the previous month.  These nightmares had left the veteran 
diaphoretic and shaking.  An intake consultation dated in 
February 1998 indicated that the veteran's PTSD symptoms had 
resurfaced approximately two years before.  However, he 
seemed content with his current life other than his 
psychiatric symptoms.  He claimed that he felt useful and 
productive as he was active in veterans' organizations and 
helped his spouse provide childcare for their grandchildren 
while the parents were at work.  An outpatient record of late 
February 1998 noted the veteran's complaints of felling tired 
during the day.  It was reported that his nightmares had 
decreased and his situation at home was stable.  However, on 
a follow-up visit in March 1998, the veteran was very 
emotional and tearful.

A VA outpatient record of April 1998 noted the veteran's 
comment that he had been able to sleep very well in recent 
weeks and it was the best sleep he had experienced since his 
symptoms had reoccurred.  In May 1998, the veteran reported 
that he had experienced nightmares about once a week and that 
they had resulted in him throwing himself out of bed.  When 
he did not experience nightmares, he noted that he slept well 
and felt rested.  In June 1998, the veteran claimed that he 
continued to experience nightmares about once a week.  He 
also noted that he had become more irritable with his spouse 
and with his grandchildren, which was not his usual behavior.  
It was asserted that Memorial Day had been very difficult for 
him and he had broken down during a ceremony.  The examiner 
noted that the veteran's affect was moderately labile and he 
was tearful during the interview.  In July 1998, the veteran 
felt more irritable and his sleep had varied.

The veteran submitted a substantive appeal in late August 
1998.  He claimed that his PTSD symptoms had worsened in 
recent years.  The veteran alleged that he had lost friends, 
could not deal with people, had become isolated, and found it 
difficult to maintain relationships.  He also asserted that 
his PTSD had resulted in symptoms of depression and 
panic/anxiety attacks.  Finally, he argued that the 
examination had been inadequate.

An outpatient record of August 1998 indicated that the 
veteran had difficulty falling asleep, taking up to one and a 
half to two hours, and then would awaken during a nightmare.  
He claimed that he would awaken irritable.  It was noted that 
the veteran's medication was changed.  In September 1998, it 
was reported that the veteran did not have any recollection 
of nightmares since the change in his medication and even 
reported having some pleasant dreams.  However, his spouse 
had indicated that the veteran had moved around in bed on one 
occasion.  The veteran also claimed that there had been some 
decrease in his daytime irritability.  It was reported that 
the veteran was much less irritable during the interview and 
was now able to tolerate taking care of his grandchildren.  

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if the claimant asserts 
that a disorder for which service connection has been granted 
has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran asserted that his PTSD is 
worse than evaluated, and he has thus stated a well-grounded 
claim.

In addition, the undersigned finds that the VA has conducted 
all development required in this case to comport with the 
requirements of 38 U.S.C.A. § 5107(a).  Regarding the duty to 
assist, the veteran and his representative have contended 
that the VA's February 1998 psychiatric examination was 
inadequate for rating purposes.  His representative argued in 
a VA Form 646 submitted in February 1999 that it was 
"obvious" that this examination was inadequate.  However, 
the representative failed to bring forward any arguments 
about any specific problems with this examination report.  
The veteran himself has argued in his notice of disagreement 
received in November 1997 that this examination was 
inadequate because the examiner was too young, not adequately 
educated, and was inexperienced regarding the military or 
combat situations similar to that suffered by the veteran.  
In his substantive appeal submitted in August 1998, the 
veteran asserted that the February 1998 examiner was 
unsympathetic to veterans that suffered with PTSD, had no 
experience dealing with combat veterans, and had treated him 
in a disgraceful manner.  As an example of the inappropriate 
behavior of the VA examiner, the veteran noted that he was 
asked to remember three things.  He felt that this type of 
questioning was irrelevant to an evaluation of the depression 
and panic/anxiety attacks he suffered as a result of his 
PTSD.

A review by the Board of the February 1998 examination report 
does not indicate any obvious reasons for finding it 
inadequate for rating purposes.  The examiner was reported to 
be a qualified physician and, thus, has the educational 
credentials to conduct a medical evaluation.  There is no 
requirement in either law or regulation that an otherwise 
qualified VA examiner must be of a certain age or have 
military or combat experience.  It is alleged by the veteran 
that this examiner treated him in a disgraceful and 
unsympathetic manner.  There is no obvious indication in the 
examination report of such behavior.  The only example cited 
to by the veteran was the fact that the examiner asked what 
appeared to him were irrelevant questions such as remembering 
three objects.  However, a claimant's ability to concentrate 
and memory loss are part of the specific criteria found in 
the VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.130, 
Diagnostic Code 9411, under which PTSD is evaluated.  Thus, 
the examiner was specifically required to ask such questions 
so that findings could be made about the veteran's various 
mental abilities and if his psychiatric disability had 
interfered with these abilities.  If the examiner had not 
asked such questions or made such determinations, his 
subsequent examination report would have been inadequate for 
rating purposes under diagnostic criteria evaluating both 
PTSD and other neuroses.

The report of February 1998 noted a service and medical 
history similar to that noted by the veteran in his written 
statements and in his outpatient records.  The noted 
symptomatology is virtually the same as that discussed in his 
outpatient treatment records.  There has been no allegation 
by the veteran of any impropriety regarding his outpatient 
treating physicians or their reports.  As the February 1998 
examination report was conducted by a qualified physician, as 
it notes a medical history and symptomatology consistent with 
the treatment records of recent years, and provides medical 
findings addressing the criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition and the diagnostic criteria at 
38 C.F.R. § 4.130, the Board finds that the examination was 
adequate for rating purposes.  (See the below discussion of 
Schafrath and the provisions of 38 C.F.R. § 4.10).

It is also determined that the veteran has been adequately 
informed of the requirements for an increased evaluation of 
his PTSD in the RO's statement of the case (SOC) and 
subsequent supplemental statement of the case (SSOC) issued 
in recent years.  As the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (1999).  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  Past 
medical reports do not take precedent over current findings 
in determining whether to increase a disability rating.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations under different diagnostic codes involving 
distinct disabilities on the basis of different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
It has been contented by the veteran's representative in the 
VA Form 646 of February 1999 that the veteran is entitled to 
separate evaluations for his service-connected "psycho-
neurosis" and PTSD.  The veteran was originally service-
connected for an anxiety reaction in 1945.  However, this 
psychiatric disability is the same disorder for which he is 
currently evaluated under for PTSD.  The RO merely 
recharacterized the designation of the disorder based on 
modern medical knowledge and terminology.  All neuroses, 
including an anxiety reaction and PTSD, are evaluated under 
the same diagnostic criteria at 38 C.F.R. § 4.130 for the 
same symptomatology.  Thus, separate evaluations for the 
veteran's psychiatric disability would violate the provisions 
of 38 C.F.R. § 4.14.

The veteran is currently evaluated for his PTSD under the 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.130, 
Diagnostic Code (Code) 9411, as 10 percent disabling.  The 
criteria at Code 9411 allows a 10 percent evaluation for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is awarded for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The medical evidence indicates that the veteran suffers with 
one to three nightmares a week, has difficulty sleeping due 
to his nightmares, and is tired and irritable during the day.  
It is unclear based on the record whether the veteran suffers 
with flashbacks of his wartime experiences, but any doubt of 
this issue must be resolved in his favor.  The outpatient 
records note that the veteran can become emotional during 
events that remind him of his wartime service, thus 
interfering with this ability to socialize with members of 
his veterans' organizations.  This was clearly reported in 
the outpatient record of June 1998.  The medical evidence 
also indicates that the veteran's irritability has at times 
interfered with his relationship with his spouse and his 
childcare activities with his grandchildren.  This decrease 
in efficiency and intermittent inability to perform tasks 
warrants a 30 percent evaluation under Code 9411.

However, symptomatology warranting a 50 percent evaluation is 
not reported in the medical evidence.  The February 1998 
examination reported that the veteran was able to maintain 
substantial social ties with his family, friends, and 
veterans' organizations.  While the veteran's assertions in 
his substantive appeal of August 1998 claimed that he was 
isolated and could not maintain relationships, the 
contemporaneous outpatient records did not report such 
problems.  In fact, the records of August and September 1998 
indicated that his social relationships, especially with his 
family, had improved with a change in his medication.  While 
the veteran has alleged severe symptoms regarding his PTSD to 
include depression and panic/anxiety attacks, the medical 
records have consistently reported less severe symptomatology 
centered around recurring nightmares, possible flashbacks, 
interference with sleep, occasional abnormal affect or mood, 
and irritability.  All of these symptoms had reportedly 
improved by August and September 1998.  There are no medical 
findings for circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation.  While some difficulty has been 
noted in his relationship with his spouse and grandchildren, 
there is no indication in the medical records that this is of 
a significant degree.

Based on the above analysis, the Board finds that the 
evidence warrants an increased evaluation for the veteran's 
PTSD to 30 percent disabling.  There is no basis in the 
medical evidence for assignment of an evaluation in excess of 
the 30 percent rating.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the medical 
evidence is against an evaluation in excess of 30 percent 
disabling for PTSD, that doctrine is not applicable regarding 
further increase.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

The veteran should, of course, file a claim for an increased 
rating if at any time in the future his disorder deteriorates 
further.



ORDER

A 30 percent evaluation, but not more, for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

